*292Opinion by
Ekwall, J.
It was stipulated that the issue herein is the same' in all material respects as that presented in Mamary Bros., Inc. v. United States (21 Cust. Ct. 135, C. D. 1142). In accordance therewith it was held thatthe currency of the invoices should be converted at the buying rate in the New York market at noon on the day of exportation (the “free” rate of exchange for pounds sterling), as certified by the Federal Reserve bank and set forth by the collector on entries 2, 636, and 638. The protest was sustained to this extent.